NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



THE DIAZ/FRITZ GROUP, INC. d/b/a          )
DIAZ FRITZ ISABEL & WESTFIELD             )
INSURANCE COMPANY,                        )
                                          )
             Appellants,                  )
                                          )
v.                                        )      Case No. 2D18-4284
                                          )
HAYWARD BAKER, INC.,                      )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for
Hillsborough County, Steven Scott
Stephens, Judge.

John J. Thresher, Steven A. Nisbet and
Justin R. Zinzow of Zinzow Law, LLC,
Trinity, for Appellants.

Michael R. Carey and Angela M.
Covington of Carey, O'Malley, Whitaker,
Mueller, Roberts & Smith, P.A., Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI and LUCAS, JJ, and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.